ACCEPTED
                                                                                                              04-15-00096-CV
                                                                                                  FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                                                                                                        5/11/2015 11:38:35 AM
                                                                                                               KEITH HOTTLE
                                   IN THE COURT OF APPEALS                                                             CLERK
                               FOURTH COURT OF APPEALS DISTRICT

   ALS 88 DESIGN BUILD, LLC                           §
                                                      §                                     FILED IN
   v.                                                 §     No. 04-15-00096-CV 4th COURT OF APPEALS
                                                      §                                SAN ANTONIO, TEXAS
   MOAB CONSTRUCTION                                  §                               5/11/2015 11:38:35 AM
                                                                                         KEITH E. HOTTLE
                                   ADVISORY TO THE COURT and                                   Clerk
                                     MOTION FOR EXTENSION

     Now Comes, ALS 88 Design Build, LLC, and files this Advisory to the Court and Motion for

Extension and in support hereof respectfully shows the court as follows:


         In accordance with this court’s order, ALS 88 Design Build, LLC advises the court that on April

27, 2015 undersigned counsel contacted Court Reporter Judy Mata in the 438th District Court via e-mail

and requested preparation of the transcript for this appeal. On April 29, 2015 Ms. Mata advised via e-

mail that the cost for the transcript will be $2975.00 and that she requires the entire amount in full before

she will begin work.

         ALS 88 Design Build, LLC was prepared to pay for ½ of the cost of the transcript but in light of

Ms. Mata’s requirement that the entire cost be paid in advance, ALS 88 Design Build, LLC needs

additional time to pay for the entire transcript as required by the Court Reporter.

        WHEREFORE, Appellant requests the deadline to pay for the transcript be extended to and

including Monday May 18, 2015, and for all other and further relief to which it may be justly

entitled.

        Respectfully submitted this the 11th day of May, 2015.

                                        Regina Bacon Criswell
                                        Attorney and Counselor at Law
                                        Carriage Place
                                        7803 Bent Briar
                                        San Antonio, Texas 78250
                                        (210) 775-1155 (ofc)
                                        (210) 251-2071 (fax)

                                    By: /S/Regina Bacon Criswell
                                       SBN: 01496580
                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.

                                   /S/Regina Bacon Criswell
                                  REGINA B. CRISWELL